           IN THE UNI TED STATES DIS TRI CT COU RT
              EASTERN DIS TRI CT OF ARK ANS AS
                    WESTERN DIV ISIO N

ERICA MCCALLIE                                                          PLAINTIFF

v.                         No. 4:19-cv-503-DPM

TRANSPLACE STU TTG ART , LP;
TRANSPLACE TEXAS, LP;
TRANSPLACE FREIGHT SERVICES, LLC;
TRANSPLACE INT ERN ATI ONA L, INC.;
FRA NK MC GUI GAN ; and
JAMES "JAY" MO SS, JR.                                           DEF END ANT S


                                 JUD GM ENT

      The case is dism isse d with preju dice .               The Cou rt retai ns
                                                                       eme nt.
juris dicti on unti l 31 Janu ary 2020 to enfo rce the part ies' settl



                                            o.P.~Marshall; -
                                            Unit ed Stat es Dist rict Judg e

                                                B Oc/vktA.,    ;lo fl
